Pope, Judge.
Bassford was convicted of trafficking in cocaine. On appeal, his sole enumeration of error is that the trial court erred in resolving the fact question of whether Bassford voluntarily consented to the search by which the contraband was discovered rather than submitting the issue to the jury. The facts relating to the search and the motion to suppress may be found in a previous appeal of this case. State v. Bassford, 183 Ga. App. 694 (359 SE2d 752) (1987). Held:
On a motion to suppress, all issues, both factual and legal, are to be resolved by the trial court. Hamilton v. State, 185 Ga. App. 749 (2) (365 SE2d 542) (1988); Rogers v. State, 155 Ga. App. 685 (2) (272 SE2d 549) (1980). The jury has no role in a motion to suppress. If the record supports the trial court’s findings, as it does in this case, an appellate court will not disturb them. Durden v. State, 187 Ga. App. 433 (2) (370 SE2d 528) (1988). Thus, the trial court did not err in refusing to submit the issue of consent to the jury.

Judgment affirmed.


Banke, P. J., and Sognier, J., concur.